The opinion of the court was delivered by
Nicholls, O. J.
Relator claims that this application comes before us in the exercise of the original jurisdiction conferred upon this *666court by Article 89 of the Constitution. His prayer is that he be admitted to bail, and to this end he has ruled the sheriff, who has Mm in custody, to show cause why this should not be done. There is no claim that the relator’s.detention is unlawful, and the sheriff’s connection, therefore, with the case is different from what it would have been had an issue of that kind been presented.
On the argument, counsel referred to the fact that the sheriff had made no return, but that in lieu thereof the District Judge and the District Attorney had filed statements or shown cause. The sheriff, on the rule to show cause, would, of course, have had no cause to show. As an officer he is not legally concerned whether the accused should, in the interval between indictment and trial, be imprisoned or set at large. In matters of this kind the District Attorney is the proper person with whom the proceedings should contradictorily be taken. In the appendix to Church on Habeas Corpus will be found a printed form by which he is to be notified of such applications. It is proper that other parties also interested should receive notice thereof. In the case at bar the District Judge has been called on to take action, and had, in fact, taken action in the matter of releasing the defendant on bail, and it was in the interest of the regularity of judicial proceedings that he should be advised of the proceeding. There was no absolute necessity, under the issue as made, that relator should be personally present, nor has he asked to be present (Church on Habeas Corpus, par. 389, q.). We assume that the sheriff, as in duty bound, will conform to whatever order the court may issue in the case.
In State ex rel. Bauman vs. Sheriff, 44 An. 1016, we said that whilst the writ of habeas corpus is one of right, it is not one of course; that a party seeking to avail himself of it is not at liberty to select for himself absolutely either the time or place for relief or the tribunal for which it is to be obtained; that so far from conceding it to be the duty of this court to entertain and act under each and •every application for the writ on which we might legally do so, we were of the opinion that we should abstain from action where this might as well be done in competent lower courts, unless there should he special circumstances making immediate direct action or intervention necessary or expedient.
The great expense and inconvenience of bringing parties and witnesses to the city of New Orleans from remote parishes; the amount *667of time necessarily occupied in esamination and adjudication of issues placed through original hearings before a court whose jurisdiction was intended to be mainly appellate and supervisory, and only exceptionally original, and the (almost unavoidably) unsatisfactory and imperfect manner in which the exact facts of the different cases can be shown, furnish obvious reasons for the rule there announced.
Relator assigns as a special reason for our entertaining the present application, that the District Judge refused to entertain a similar one presented to him. An inspection of the record shows that after relator had been placed on trial for murder, and the jury had been discharged on account of their inability to agree on relator’s application for bail, he was ordered to be released on furnishing bond in the sum of two thousand dollars; that being unable to furnish this bond he remained in prison. That being attacked later by illness the District Judge permitted him to be removed from jail and kept at a privaie house under custody of the sheriff. That he escaped from this house, and pending his absence the District Judge revoked the order for bail. That subsequently he was either captured by the officers or he surrendered himself, and his case was fixed for trial, but upon it being shown that two of the witnesses for the prosecution had absented themselves from the State the case (over relator’s objection) was continued to the next jury term. That he then made a second application for bail, which the judge refused. Accused then asked that evidence be heard on the question of bail, which the court refused to receive on objection of the District Attorney.
The only original evidence attempted to be brought before us (we mean by this, evidence not before the District Judge) is a copy of the newspaper article, written by the judge, which, having been refused to be received by him, reached us only as part of the bill of exception. We are not called on in this rule to mandamus the District Judge to hear the witnesses and to receive the rejected evidence, nor to review or annul the action of the District Judge in having revoked the order for bail after he had granted it. The case is not before us upon a writ of certiorari, nor upon an appeal. No witnesses have been summoned, nor asked to be summoned by the relator before this court. We are not in position to know who the witnesses are by whom he says he could have established the particular facts which he asserts he could have established by them in *668the District Oourt. What they would have sworn to had they been brought before us; what the importance and effect of the iacts which might have been sworn to would have been, had they been produced, we can not say. No affidavits nor depositions of witnesses' came up with the record. The mere fact that the relator offered in the lower court to prove certain facts, and that the court refused to allow proof of the facts, does not establish, in this court, on this original application for bail, the facts themselves. The very utmost effect of the bill would be to establish that certain acts had been attempted to be done by relator and refused to be allowed to be done in the District Oourt, and from this showing, to lay a foundation for action by this court, either for a certiorari, a mandamus or an ap - peal (were one permissible in such cases), or (o establish to its satisfaction a condition of affairs such as would cause it, in the exercise of its discretion, to entertain an original application for bail.
Viewing the application as a recourse to relief under original powers, the order which issued in this case was granted. We do not think the newspaper article annexed to the bill of exception, even if it were before us in proper form, should be considered. It is a mere personal, extra-judicial unofficial act. We would have expected that relator should have furnished to this court in some form the evidence which he says he unsuccessfully proffered in the lower court, but he has not done so. He has brought up only matters which occurred in the lower court of which the District Oourt had judicial knowledge without the necessity of formal introduction of evidence in respect thereto before it, and on which it must have acted in declining the second application for bail. We would have expected that the scope of the inquiry before us would have been enlarged beyond that which it had when the same matter was submitted in the District Oourt by, at least, the rejected evidence, but it has not been enlarged. We find matters precisely where the District Judge left them, and in acting on this application, as matters stand, we have to go over the same ground and examine the same reasons which the judge did — nothing more (State ex rel. Price vs. Sheriff, 43 An. 857, and authorities). Nothing additional is shown to us, unless the acts of the jud.e himself in originally having granted the order for bail, or in having subsequently revoked it, furnish matter for our original consideration. His course on both points stands unreversed and unattacked. We are asked, none the *669less practically, to give force and effect to the former order and to ignore the latter. This we can not do unless the order of revocation was without authority, and that it was not, whether it was erroneous or not. For the purposes of the present inquiry they have to go together, or not all. The acts of the lower eourt are not before us for adverse criticism in this proceeding.
The only matters really before the court under the condition of the evidence are, first, the effect upon a right to bail, of a mistrial in a case where a party has been indicted for murder, and the effect of that fact when supplemented by the fact that his cause has been continued for five months.
An examination of the authorities bearing upon the question has led us to the conclusion that the fact of a mistrial having taken place has not the full force which relator assigns to it. Church on Habeas Corpus, pars. 402 and 403, thus refers to the matter:
“ A mistrial because of a disagreement of the jury as to a capital offence does not establish per se that the proof is not evident, and that the accused is entitled to bail.” (Cittng Ex parte England, 23 Tex. App. 100, 127; State vs. Summons, 19 Ohio, 139; Ex parte Pattison, 56 Miss. 161, as explained in Ex parte Hamilton, 65 Miss. 98, 143).
“ One, or even two mistrials will not furnish the accused the absolute right to give bail, but where there has been one mistrial under favorable circumstances for the prosecution, and the conduct of the accused prior and subsequent thereto shows to the satisfaction of the court, that he has not and never had any thought of avoiding trial, and the evidence as preserved upon the trial is conflicting as to his guilt of the charge, he may properly be admitted to bail.”
From this it would appear that a mistrial coupled with other circumstances furnishes simply proper matter for the court to consider, in exercising its discretion, as to whether or not it will admit to bail. Ex parte Goans, 99 Mo. 103; People vs. Tinder, 19 Cal. 539.
In the case at bar, we know nothing of the evidence touching the guilt or innocence of the accused, and while, both by the record, which relator brings up, and the proffer of his testimony, it is made known to us that he did, as a fact, escape from the custody of the sheriff, the facts connected with his return áre merely asserted, and not attempted to be shown to us by evidence. The bill of exception does not, per se, establish the facts therein referred to, as we have already said.
*670In so far as the application to bail is based upon the fact that the trial of the accused has been postponed, it rests very greatly in the discretion of the court. The fact is one of those matters “independent of .the merits of the prosecution” which Ohurch refers to, in the consideration of which the conduct of the party plays an important part.
The object of imprisonment is to secure trial, and the escape of a prisoner weighs against him, when, under the circumstances in which relief is asked, relief is merely of grace, and not of absolute right. We are of the opinion that the application for bail as presented to us does not authorize us to grant the relief sought.
Application refused.